DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 12/17/2021, with respect to the amendment to claim 3 have been fully considered and are persuasive.  The §112 rejection of claim 3 has been withdrawn. 
Applicant's arguments, see pages 9-14, filed 12/17/2021, with respect to the Somaiya reference have been fully considered but they are not persuasive.
Regarding Applicant’s argument (beginning on page 9) that Somaiya does not disclose the limitation “… independently measure a time of flight of the at least one ionized particle through the flight tube and an intensity of the at least one ionized particle for each pulse of the plurality of laser pulses”; Somaiya discloses a pulsed laser source (at least since paragraph [0127] refers to a “pulse width” of the “nitrogen laser”) that performs “pulsed extraction of ions” [0127]. Ions are produced when the mixture of analyte and matrix is irradiated with the laser (“The solvents vaporize, leaving the matrix and analyte co-crystallized in a MALDI `spot`, on which the laser is fired to produce the ions which are then detected and analysed” [0060]) for some amount of time (a pulse width, as described in paragraph [0127]). During this amount of time, at least one ionized particle is produced (since paragraph [0060] describes that “ions” are produced via the irradiation of the laser to the MALDI spot). The claim does not require a plurality of laser pulses, but it is understood from Somaiya [0127] that irradiation (pulsing) of the 
Regarding claims 2-14 and 20; Applicant has not provided additional arguments with respect to these claims and no additional response is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 6, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somaiya U.S. PGPUB No. 2011/0294158.

 Somaiya discloses a method comprising: irradiating a plurality of laser pulses (“The instrument is equipped with a nitrogen laser (337 nm, 3 ns pulse width). “ [0127]) on a sample to ionize at least a portion of the sample into at least one ionized particle (“In a standard method of sample preparation, a solution of one of these matrix molecules is made… The matrix solution is then mixed with the analyte (i.e. the sample) and this solution is spotted onto a MALDI plate. The solvents vaporize, leaving the matrix and analyte co-crystallized in a MALDI `spot`, on which the laser is fired to produce the ions which are then detected and analyzed” [0060]); accelerating the at least one ionized particle (“a time-of-flight (TOF) analyzer uses an electric field to accelerate ions through the same potential” [0061]) into a flight tube (“separation of the molecules in the TOF tube” [0106]); and detecting at an end of the flight tube the at least one ionized particle (“a time-of-flight (TOF) analyzer uses an electric field to accelerate ions through the same potential, and then measures the time they take to reach the detector” [0061]) to independently measure a time of flight of the at least one ionized particle through the flight tube and an intensity of the at least one ionized particle for each pulse of the plurality of laser pulses (figure 6 illustrates that ionized particles are independently measured for the intensity of a response at each of a plurality of mass/charge ratios; paragraph [0061] additionally describes that each time of flight is independently measured and the intensities of certain mass/charge ratios will be greater than other as particles having the same mass/charge ratio will arrive at the detector together and cause a more intense response).



Regarding claim 4, Somaiya discloses that independently measuring isolates variation in attributes of each of the ionized particles (“a time-of-flight (TOF) analyzer uses an electric field to accelerate ions through the same potential, and then measures the time they take to reach the detector. If the particles all have the same charge, the kinetic energies will be identical, and their velocities will depend only on their masses. Lighter ions will reach the detector first” [0061]). Therefore, the attributes of each of the ionized particles comprises an acceleration efficiency of each of the ionized particles through the flight tube (since particles having different mass/charge ratios will accelerate at different rates to different velocities, creating spatial separation between ions having different mass/charge ratios [0061]).

Regarding claim 5, Somaiya discloses that 100 laser shots are irradiated to each sample well ([0127]) of a MALDI plate containing 20 sample wells ([0120]; see also figure 3). Time of flight and intensity are measured for each laser pulse that generates ions from the sample ([0061]).



Regarding claim 20, Somaiya discloses that the sample comprises molecules (“In a standard method of sample preparation, a solution of one of these matrix molecules is made… The matrix solution is then mixed with the analyte (i.e. the sample) and this solution is spotted onto a MALDI plate. The solvents vaporize, leaving the matrix and analyte co-crystallized in a MALDI `spot`, on which the laser is fired to produce the ions which are then detected and analyzed” [0060] – see also paragraph [0056 and 0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya U.S. PGPUB No. 2011/0294158 in view of Bloomfield et al. U.S. PGPUB No. 2016/0209361.

Regarding claim 3, Somaiya discloses the claimed invention except that there is no explicit disclosure of noise filtering.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Somaiya with the noise filtering of Bloomfield in order to provide more useful analysis of a sample in less time by analyzing only a portion or portions of interest of the sample for detection.

Claim 7, 8, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya U.S. PGPUB No. 2011/0294158 in view of Kostrzewa U.S. PGPUB No. 2011/0202282.

Regarding claim 7, Somaiya discloses the claimed invention except that while Somaiya discloses comparing data to a reference library of mass spectrometer reference data (“The mass spectra from these incubated samples is compared to spectral libraries” [0065]), there is no explicit disclosure of the location where the reference library is stored.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have stored the library of Somaiya using the storage device disclosed in Kostrzewa in order to provide a physical location in which the library is stored so as to utilize commercially available computer products for performing analyses of data against a reference library.

Regarding claim 8, Somaiya discloses the claimed invention except that while Somaiya discloses comparing data to a reference library of mass spectrometer reference data (“The mass spectra from these incubated samples is compared to spectral libraries” [0065]), there is no explicit disclosure of the claimed data analysis.
Kostrzewa discloses a MALDI-TOF mass spectrometer (“MALDI time-of-flight mass spectrometers are used for this purpose” [0013]) wherein detected mass/charge ratio intensity values are compared to a reference library (“Microbes in a sample are identified by calculating similarities between a mass spectrum of the sample and reference mass spectra in a spectral library” [Abstract]) and data are manipulated prior to comparing the data to the reference library (paragraph [0026] describes manipulation of the data for storage in a library, while paragraph [0027] describes similarity analysis 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the library analysis of Somaiya with the specific analyses described in Kostrzewa in order to save time and/or space in analyzing the data by generating a library of only relevant information needed for analyzing the sample against a reference library.

Regarding claim 10, Somaiya discloses the claimed invention except that while Somaiya discloses comparing data to a reference library of mass spectrometer reference data (“The mass spectra from these incubated samples is compared to spectral libraries” [0065]), there is no explicit disclosure of the claimed data analysis.
Kostrzewa discloses a MALDI-TOF mass spectrometer (“MALDI time-of-flight mass spectrometers are used for this purpose” [0013]) wherein detected mass/charge ratio intensity values are compared to a reference library (“Microbes in a sample are identified by calculating similarities between a mass spectrum of the sample and reference mass spectra in a spectral library” [Abstract]) and data are manipulated prior to comparing the data to the reference library (paragraph [0026] describes manipulation of the data for storage in a library, while paragraph [0027] describes similarity analysis between the detected library and a library of reference spectra, which occurs after the data manipulation for storage in the library of paragraph [0026]). Paragraph [0026] describes that manipulating and/or analyzing the data comprises calibrating the data produced by statistically analyzing the output data to maximize the reproducibility of the data (“There is then no need to store any of the mean deviations of mass values and intensity values in the reference spectra, which makes the library smaller and more practical, and makes the similarity analysis faster… Since many mass signals occur in only some of the repeat measurements, but can nevertheless contribute to the identification, it has proved expedient in many experiments with reference spectra simplified in this way to also record the occurrence rate of a mass signal” [0026]). This calibration of data eliminates outliers of the intensity data for each mass-to-charge peak 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the library analysis of Somaiya with the specific analyses described in Kostrzewa in order to save time and/or space in analyzing the data by generating a library of only relevant information needed for analyzing the sample against a reference library.

Regarding claim 11, Somaiya discloses the claimed invention except that while Somaiya discloses comparing data to a reference library of mass spectrometer reference data (“The mass spectra from these incubated samples is compared to spectral libraries” [0065]), there is no explicit disclosure of the claimed data analysis.
Kostrzewa discloses a MALDI-TOF mass spectrometer (“MALDI time-of-flight mass spectrometers are used for this purpose” [0013]) wherein detected mass/charge ratio intensity values are compared to a reference library (“Microbes in a sample are identified by calculating similarities between a mass spectrum of the sample and reference mass spectra in a spectral library” [Abstract]) and data are manipulated prior to comparing the data to the reference library (paragraph [0026] describes manipulation 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the library analysis of Somaiya with the specific analyses described in Kostrzewa in order to save time and/or 

Regarding claim 12, Somaiya discloses the claimed invention except that while Somaiya discloses comparing data to a reference library of mass spectrometer reference data (“The mass spectra from these incubated samples is compared to spectral libraries” [0065]), there is no explicit disclosure of the claimed data analysis.
Kostrzewa discloses a MALDI-TOF mass spectrometer (“MALDI time-of-flight mass spectrometers are used for this purpose” [0013]) wherein detected mass/charge ratio intensity values are compared to a reference library (“Microbes in a sample are identified by calculating similarities between a mass spectrum of the sample and reference mass spectra in a spectral library” [Abstract]) and data are manipulated prior to comparing the data to the reference library (paragraph [0026] describes manipulation of the data for storage in a library, while paragraph [0027] describes similarity analysis between the detected library and a library of reference spectra, which occurs after the data manipulation for storage in the library of paragraph [0026]). Paragraph [0026] describes that manipulating and/or analyzing the data comprises calibrating the data produced by statistically analyzing the output data to maximize the reproducibility of the data (“There is then no need to store any of the mean deviations of mass values and intensity values in the reference spectra, which makes the library smaller and more practical, and makes the similarity analysis faster… Since many mass signals occur in only some of the repeat measurements, but can nevertheless contribute to the identification, it has proved expedient in many experiments with reference spectra 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the library analysis of Somaiya with the specific analyses described in Kostrzewa in order to save time and/or space in analyzing the data by generating a library of only relevant information needed for analyzing the sample against a reference library.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya U.S. PGPUB No. 2011/0294158 in view of Kostrzewa U.S. PGPUB No. 2011/0202282 in further view of Miller et al. U.S. Patent No. 6,898,533.

Regarding claim 9, Somaiya and Kostrzewa disclose the claimed invention except that while Somaiya discloses comparing data to a reference library of mass spectrometer reference data (“The mass spectra from these incubated samples is compared to spectral libraries” [0065]), and Kostrzewa discloses a method for 
Miller discloses a mass spectrometry method utilizing artificial intelligence based pattern recognition to pre-treat spectral data prior to analyzing the data ([col. 15; lines 18-26]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized the artificial intelligence-based pattern recognition of Miller to pre-treat the data of Somaiya and Kostrzewa in order to provide a concise data library for analysis, thereby reducing the amount of time needed to analyze the data by removing unwanted/irrelevant data.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya U.S. PGPUB No. 2011/0294158 in view of Kostrzewa U.S. PGPUB No. 2011/0202282 in further view of Jo U.S. PGPUB No. 2015/0346186.

Regarding claim 13, Somaiya discloses the claimed invention except that there is no explicit disclosure that output data is calibrated by selecting at least one data set comprising output data which shows a relative standard deviation satisfying a triggering threshold.
Jo discloses a method for operating a MALDI-TOF mass spectrometer ([0007]), wherein independently measured ions are detected by a detector that outputs output data (“All the particles of the same mass may drill into the field-free chamber of MALDI-TOF MS with the same velocity, but in some circumstances may deviate from the 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Somaiya with the data filtering of Jo, in order to provide optimize analysis time in time-of-flight mass spectrometry by analyzing only certain ions of interest while excluding ions which fall outside of a certain threshold (as determined by the RSD threshold method described in Jo).

Regarding claim 14, Somaiya discloses the claimed invention except that there is no explicit disclosure that output data is calibrated by selecting at least one data set comprising output data which shows a relative standard deviation satisfying a triggering threshold.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Somaiya with the data filtering of Jo, in order to provide optimize analysis time in time-of-flight mass spectrometry by analyzing only certain ions of interest while excluding ions which fall outside of a certain threshold (as determined by the RSD threshold method described in Jo).

Allowable Subject Matter
Claims 15, 16, 17, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 15; Somaiya U.S. PGPUB No. 2011/0294158 discloses the claimed invention except that while Somaiya discloses comparing data to a reference library of mass spectrometer reference data (“The mass spectra from these incubated samples is compared to spectral libraries” [0065]), there is no explicit disclosure of the claimed data analysis.
Kostrzewa U.S. PGPUB No. 2011/0202282 discloses performing data analysis of MALDI-TOF data to generate a library that is compared to a reference library ([0024]-[0026]). However, Kostrzewa does not disclose calibrating data utilizing continuous data distribution analysis after a plurality of laser pulses that ionize at least a portion of a sample into at least one ionized particle that is measured independently in a time of flight mass spectrometer.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method comprising: calibrating data output by a detector utilizing continuous data distribution analysis after a plurality of laser pulses that ionize at least a portion of a sample into at least one ionized particle that is measured independently by the detector of a time of flight mass spectrometer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881